[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Walker, Slip Opinion No. 2018-Ohio-4960.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2018-OHIO-4960
             THE STATE OF OHIO, APPELLEE, v. WALKER, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Walker, Slip Opinion No. 2018-Ohio-4960.]
Appeal dismissed as having been improvidently accepted.
   (No. 2018-0081―Submitted June 26, 2018―Decided December 13, 2018.)
               APPEAL from the Court of Appeals for Ashland County,
                           No. 17-COA-016, 2017-Ohio-8111.
                                    _________________
        {¶ 1} This cause is dismissed as having been improvidently accepted.
        O’CONNOR, C.J., and O’DONNELL, and KENNEDY, FRENCH, FISCHER,
DEWINE, and DEGENARO, JJ., concur.
                                    _________________
        Christopher R. Tunnell, Ashland County Prosecuting Attorney, and Victor
R. Perez, Assistant Prosecuting Attorney, for appellant.
        Gary D. Walker, pro se.
                                    _________________